Case 20-12820 Doc3 Filed 03/04/20 Pagelof1

RESOLUTION OF THE MANAGING MEMBER
OF the LAW OFFICES OF PERRY A. RESNICK, LLC

The sole Managing Member of the Law Offices of Perry A. Resnick, LLC passes this
Resolution pursuant to the Operating Agreement now in force and it is:

RESOLVED, that the Law Offices of Perry A. Resnick, LLC is to initiate the filing of a case
under Chapter 11 of the Bankruptcy Code; and it is further

RESOLVED, that Jonathan S. Resnick and The Law Offices of Jonathan S. Resnick, LLC are
authorized to file all required forms to initiate the bankruptcy filing; and it is further

RESOLVED, that Perry A. Resnick is authorized to sign on behalf of the Law Offices of Perry
A. Resnick, LLC any and all required forms and papers to initiate and further prosecute the
filing; and it further

RESOLVED, that Jonathan S. Resnick is authorized to retain such additional attorneys and law
firms as he deems necessary and appropriate to prosecute the bankruptcy.

Dated: bes & -—
Perry A. Resnick

 

 

 
